Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 24, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  141570                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                          Justices

  v                                                                 SC: 141570
                                                                    COA: 283778
                                                                    Allegan CC: 05-014491-FH
  KENT ALLEN LEE,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 17, 2010
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed whether the trial court’s order that the defendant
  be required to register under the Sex Offenders Registration Act (SORA), entered after
  the defendant had been sentenced and had begun serving his sentence, was valid, and,
  whether the defendant’s touching of the victim’s genitals “by its nature constitutes a
  sexual offense against an individual who is less than 18 years of age” within the meaning
  of MCL 28.722(e)(xi) such that the defendant is required to register under SORA.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 24, 2010                   _________________________________________
           1117                                                                Clerk